Per Curiam:

In this case both a petition in error and a cross-petition in error have been filed. The judgment of the court below, so far as it is attacked by the cross-petition in error, must be affirmed, upon the authority of Russell v. Hudson, ante, p. 99; Fairbanks v. Williams, 24 Kas. 16; Coonradt v. Campbell, 25 Kas. 228; Estes v. Stebbins, id. 315, 321; McKeen v. Haxtun, id. 698; Arn v. Hoppin, id. 707, 708; and the judgment, so far as it is attacked by the petition in error, will be modified with respect to interest due upon the taxes paid, upon the authority, of Corbin v. Young, 24 Kas. 198, 202; and Shaw v. Kirkwood, 24 Kas. 476, 478.
Where the holder of a tax deed is defeated in an action of ejectment, he is entitled to recover the amount of the taxes paid by him, with all interest and costs, as allowed by law, and this whether he is plaintiff or defendant; and he recovers the same as prescribed by § 142 of the tax law, and the authorities above cited.
This case will be remanded to the court below, with the order that its judgment be modified as above indicated; and the defendant in error will pay the costs of this court.